Citation Nr: 9934341	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1959 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence does not show hypertension during active 
service or for many years thereafter.  

3.  Headaches may not be dissociated from active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active 
service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3,307, 3.309 (1999).  

2.  Headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
service connection claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The report of the veteran's November 1959 enlistment physical 
examination was negative for neurological findings.  His 
blood pressure was 124/68.  On the accompanying report of 
medical history, the veteran reported having frequent or 
severe headaches.  The examiner noted that the headaches were 
controlled with aspirin and non-steroidal anti-
inflammatories.  The veteran denied any history of high blood 
pressure.  

Service medical records dated in November 1960 showed 
complaints of headaches over the right eye.  His blood 
pressure was recorded as 140/80.  He returned in January 
1961, complaining of headache pain over and around the eyes 
and occipital region, as well as neck stiffness.  He related 
that these headaches began six years before while he was 
going to school and working at night.  He also had a nervous 
stomach.  Examination was negative.  Blood pressure was 
recorded as 140/90.  In addition, it was noted that blood 
pressure for the lower extremity was 200/120.  The impression 
was chronic anxiety with tension headaches.  

In July 1961, the veteran was hospitalized for the incision 
and drainage of an inflamed, sinus pilonidal cyst.  He was 
discharged three days after admission.    

A report of physical examination dated in February 1964 
showed a blood pressure of 104/80.  In addition, examination 
revealed pilonidal sinus.  On March 11, 1964, the veteran as 
transferred from TAC Hospital at Cannon Air Force Base, New 
Mexico to the hospital at Lackland Air Force Base, Texas.  He 
underwent surgical excision of the cyst on March 13, 1964.  
He was discharged and transferred to TAC Hospital at Cannon 
AFB on April 10, 1964.  In May 1964, it was noted that a 
section of the cyst scar had separated, but was not infected.  
He was again referred for surgical treatment.  He was treated 
and released the next day.  About one week later in May, it 
was noted that the wound was almost completely healed.  

A remote duty examination in March 1965 revealed blood 
pressure of 116/84.  On the accompanying report of medical 
history, the veteran reported a history of frequent or severe 
headaches that responded to treatment.  Notes dated in 
February 1966 indicated that the veteran complained of 
headache with skin rash.  

The report of the August 1966 separation examination showed 
no neurological findings.  The veteran's blood pressure was 
100/68.  Notes from the examiner on the examination report 
and on the report of medical history indicated that the 
veteran had occasional tension headaches, not significant, 
associated with nerves.     

Requests sent to the National Personnel Records Center 
yielded no additional service medical records.  

In November 1993, the veteran submitted a claim for service 
connection for hypertension.  He asserted that the 
hypertension resulted from surgery on his tailbone in 
service, during which his heart stopped.  

Medical records from Comprehensive Medical Care dated from 
March 1992 to May 1993 showed that the veteran was currently 
taking medication for control of hypertension.  

The veteran underwent a VA neurological examination in April 
1994.  He related that he never had problems with headaches 
until after he entered service.  He began to have 
intermittent headaches very shortly thereafter.  The veteran 
indicated that the headaches persisted throughout and 
following service.  He now had fairly severe headaches two 
times a month.  The veteran described the headaches as 
consisting of pounding pain, nausea, and jitteriness.  
Examination was negative.  The examiner commented that the 
veteran presented a fairly classic case of common migraine 
headaches.  He added that it was not uncommon for migraines 
to develop during the late teens or early 20s.  

Also in April 1994, the veteran underwent another VA 
examination that included evaluation of hypertension.  He 
related that he began having recurrent severe headaches at 
about age 17.  They were somewhat worse in service and had 
continued thereafter.   In addition, the veteran stated that 
high blood pressure was first noted in service in 1961, when 
he had an operation for a pilonidal cyst.  He had high blood 
pressure since that time.  The veteran had been taking blood 
pressure medication for about 15 years.  The examiner 
commented that the claims folder was not available at the 
time of the examination.  Physical examination was 
essentially normal.  Blood pressure was recorded as 150/95.  
The diagnosis was recurrent severe headaches, most likely 
vascular in nature, and hypertension, known since 1961.        

Medical records from the Bay Area Health Center dated from 
July 1993 to December 1996 generally showed that the veteran 
continued to have problems with high blood pressure and was 
still taking medication for hypertension.  Notes dated in 
March 1994 revealed complaints of a severe headache from the 
back of the neck to the front of the head.  The doctor 
suggested a computed tomography (CT) scan, which the veteran 
declined.  It was noted that the veteran had experienced 
migraines in the past, but not for several years.  The 
physician administered a shot of Demerol for the pain.  Notes 
indicated that the headache was gone the next day. 

The veteran underwent a VA neurological examination in 
December 1998.  He related that he had suffered from 
headaches since the eighth grade.  His headaches occurred 
about four times a month and were easily controlled with 
aspirin or Tylenol.  Neurological examination was essentially 
normal.  The examiner commented that there was no 
neurological disorder present and opined that the veteran's 
headaches were probably tension in origin and present since 
the eighth grade.  

Also in December 1998, the veteran underwent a VA examination 
for evaluation of hypertension.  The examiner related that 
medical records showed high blood pressure in 1993 and 1994.  
The claims folder contained no operative record following the 
pilonidal cystectomy and there was no mention in available 
records of any untoward events during the surgery.  The 
examiner also reviewed blood pressure readings from service 
medical records.  Examination revealed blood pressure in the 
right arm with a narrow cuff of 130/86 and 140/84.  Blood 
pressure in the left arm with a wide cuff was 140/82 and 
130/86.  There were no physical abnormalities.  Chest X-rays 
were negative.  An electrocardiogram (EKG) was abnormal.  The 
impression included essential hypertension, documented by 
available records, circa 1994.  The examiner commented that 
he could not document shock following the pilonidal 
cystectomy.  He added his opinion that shock by itself would 
not cause hypertension, noting that the record did not 
document any serious result.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular-renal disease and 
hypertension).  

1.  Hypertension

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension.  Initially, the Board 
finds that there is no evidence that the veteran's 
hypertension was manifest to a compensable degree within one 
year of his separation from service.  Accordingly, the 
presumption of in-service incurrence for chronic disorders is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

Medical evidence shows that the veteran is currently 
diagnosed as having hypertension.  As early as March 1992 the 
veteran was taking medication for blood pressure control.  
The veteran specifically asserts that his hypertension 
resulted from a shock suffered during surgery on his tailbone 
in service.  Service medical records show an initial 
procedure for pilonidal cyst in July 1961.  However, the only 
suspect blood pressure readings secured in service were 
recorded in November 1960 and January 1961, many months 
before the veteran's July 1961 surgery, to which he 
attributes his hypertension.  There is no medical evidence 
that associates any of the blood pressure readings during 
active service with the onset of hypertension.  

Moreover, the Board observes that the April 1994 VA examiner 
related the veteran's hypertension to 1961.  However, review 
of the examination report indicates that this conclusion was 
based on the veteran's report rather than a review of the 
pertinent service medical records.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  On the other hand, the 
December 1998 VA examiner, who had access to the veteran's 
service medical records, found no relationship between the 
hypertension and service.  

The Board notes that the veteran claimed to have been 
hospitalized for more than three months in connection with 
the surgery in question.  However, despite repeated requests, 
the NPRC was unable to produce any service medical records in 
addition to those already associated with the claims folder.  

In summary, the Board finds that the 1998 VA examination 
report is of greater probative weight, because the examiner 
had access to the service medical records, than the April 
1994 report.  Accordingly, the preponderance of the evidence 
is against entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  

2.  Headaches

The medical evidence shows that the veteran is currently 
diagnosed with headaches, either migraine or tension 
headaches.  Service medical records show complaints of 
headaches in service and at separation from service.  The 
veteran asserts that these headaches continued uninterrupted 
since his discharge.  The April 1994 VA examiner indicated 
that it was not uncommon for migraine headaches to develop 
during the years in which the veteran alleges his headaches 
began and associates the current headache disability with the 
veteran's complaints of headaches since service.  With 
consideration that current examinations relate the veteran's 
current headache disability to his complaints since service, 
and the veteran's recorded complaints during service, the 
evidence is in equipoise with respect to whether the current 
headache disability was incurred during service.  In 
resolving all doubt in the veteran's favor, the Board 
concludes that the veteran's headaches were incurred during 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.    


ORDER

Entitlement to service connection for hypertension is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
headaches is granted. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

